Title: To Thomas Jefferson from William Barry, with Jefferson’s Note, [19 October 1802]
From: Barry, William
To: Jefferson, Thomas


          
            [19 Oct. 1802]
          
          A second application For the Expultion of William W. Burrows as before Stated—Lieutt. Colo. Commg. Marines For His Tyrannical Treatmt to a Certain Wm. Barry, on the 15th. August 1802 It being as before Stated to your Excellency Contrary to the Rules and Regulations Concerning the Marine Corps therefore Hope your Honour will as before Stated Banish the aforesaid Wm. W. Burrows out of the Service of the U. States—which Ought to uv been dun Long ago—if your Excellency [. . .] [require shall?] Consider it a grievance therefore Hope and pray as before Stated as a Child petitiong to His Father that you will grant the Petitioners Request I Remain Honoured Sir, your Servt. to Commd.
          
            Wm. Barry
          
          
            [Note by TJ:] he was sentenced by a court Martial duly
          
        